Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2016

                                      No. 04-15-00817-CR

                                    William Joe RHOMER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9066
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
         After this court granted two prior extension of time, the State’s brief was due November
21, 2016. The State has now filed a third motion for extension of time, asking for another thirty
days in which to file its brief. After review, we GRANT the State’s motion and ORDER the
State to file its brief in this court on or before December 21, 2016. The State is advised that no
further extension of time to file the brief will be granted absent written proof of extraordinary
circumstances.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court